Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Corrected Notice of Allowability is to clarify the examiner’s amendment with respect to claim 1 (add the phrase “alternately exist” immediately after “positive pressure area” in line 14) and claim 14 (add the word “and” immediately before “a pit structure depth” in line 3) (emphasis added).

Information Disclosure Statement
The information disclosure statement filed 12/29/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  
Note, the missing concise explanations were included in the information disclosure statement filed 12/17/2021, and the references have been considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yu-Te Chen on 12/16/2021.


In the abstract:
Delete the last sentence of the abstract; that is, the sentence beginning “The invention realizes”.

In the claims:
Claim 1, add the word “and” immediately before “when a generator” in line 3; replace the phrase “the addition” in line 8 with “an addition”; replace the phrase “a high speed” in line 13 with “a sufficiently high speed”; delete the phrase “the high speed alternately exists in” in lines 13-14; add the phrase “alternately exist” immediately after “positive pressure area” in line 14; and add the phrase “the sufficiently” immediately before “high speed” in line 16.
Claim 2, replace the phrase “the wind temperature” in line 2 with “a wind temperature”.
Claim 3, replace the phrase “the top of an edge” in line 3 with “a top of an edge”; and replace the phrase “the top of the optical” in line 4 with “a top of the optical”.
Claim 4, add the word “and” immediately before “a pit structure depth” in line 3; replace the phrase “should meet” in line 4 with “meets”; and add the word “and” immediately after the comma in line 5.
Claim 5, replace the phrase “the end” with “an end”.

Thus, claims 1-5 are allowed.

Drawings
The drawings were received on 12/14/2020.  These drawings are acceptable.

Reasons for Allowance

The closest prior art reference is US 2006/0096622 to Lee et al., which teaches a method of cleaning.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of when the airflow passes through an edge of the pit structure at the end of the rotor, a jet effect is formed; due to entrainment of a jet, air which is still on a leeside is carried away by the entrainment; along with an addition of new air, a jet boundary diffuses outwards in the pit structure, forming one approximately triangular negative pressure area; an edge of the jet boundary diffuses to a top plane of the optical device; air in an area outside the jet boundary in the pit structure is carried away by the entrainment to form a relative negative pressure area, and an area inside the jet boundary is a relative positive pressure area; when the rotor rotates at a sufficiently high speed, for the same optical device, a negative pressure area and a positive pressure area alternately exist; a force direction of dust particles on a surface of the optical device continuously and alternately changes positively and negatively at the sufficiently high speed, so that the dust particles are caused to vibrate and are carried away by the airflow, in combination with the other method steps as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714